 P.S.C. RESOURCES, INC.P.S.C. Resources, Inc. and Teamsters Union Local25, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Case I-CA- 11776August 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn February 7, 1977, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the General Counsel andRespondent filed exceptions and briefs, and Respon-dent also filed a motion to reopen the record.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions, briefs, and motion and hasdecided to affirm the rulings,' findings,2and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, P.S.C. Resources,Inc., Watertown, Massachusetts, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.I At the hearing, Respondent's attorney refused to allow Respondent'smanager, Lee, to testify as an adverse witness for the General Counsel,thereby dishononng the subpoena duces tecum which had been issued to Lee.Respondent's counsel challenged the validity of rule 61 I(c) of the Rules ofEvidence for United States Courts and Magistrates which the Board follows,and thus prompted the General Counsel's motion to reject both Lee'stestimony and the subpenaed documents. At the conclusion of the GeneralCounsel's case, Respondent sought to introduce those documents intoevidence. The Administrative Law Judge reserved ruling on the GeneralCounsel's motion and permitted Lee to testify. In his Decision, however, theAdministrative Law Judge found it unnecessary to rule on the said motionbecause, in his view, the General Counsel's failure to renew his motionspecifically in his brief to the Administrative Law Judge constituted a tacitwithdrawal of the motion. The General Counsel has excepted and contendsthat Lee's testimony, insofar as it pertains to the allegations of thecomplaint., should be stricken. We find ment to the General Counsel'sexception to the Administrative Law Judge's failure to rule on his motion.However, since the Administrative Law Judge did not rely on Lee'stestimony and in view of the conclusions reached by the Administrative LawJudge and adopted herein, Respondent's counsel's recalcitrant conduct didnot result in any prejudice to the General Counsel's case. We shall thereforenot grant the relief sought by the General Counsel.2 In concluding that Lee's testimony was contradicted by his affidavit,the Administrative Law Judge relied on a portion of the affidavit which wasread verbatim into the record at the hearing. Although Respondent states inits brief to the Board that "Respondent's counsel attempted to introduceinto evidence the affidavit of John Lee to save time. It was excluded upon231 NLRB No. 46objection of the General Counsel ..," it does not appear from the recordthat the affidavit was marked for identification or that a motion was madefor its introduction into evidence. Furthermore, the affidavit does notappear in the record as a rejected exhibit. Accordingly. since there is, ofcourse, no allegation that the affidavit constitutes newly discovered orpreviously unavailable evidence, we see no reason to reopen the record atthis time to receive Lee's affidavit into evidence, and we hereby denyRespondent's motion to do so.Respondent also has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.Likewise, we find without merit Respondent's allegations of bias andprejudice on the part of the Administrative Law Judge. There is no evidenceof record to indicate that the Administrative Law Judge prejudged this case.made prejudicial rulings, or demonstrated a bias against Respondent or itscounsel in his analysis, treatment, or discussion of the evidence. Similarly,Respondent claims that it was deprived of due process of law because, inessence, the Administrative Law Judge complied with Jencks v. UnitedStates, 353 U.S. 657 (1957), and then allegedly denied Respondent counseladequate time to examine the witnesses' preheanng statements at theconclusion of their direct examination. Not only was the AdministrativeLaw Judge correct in applying the Jencks rule and rejecting Respondentcounsel's endeavors to abrogate that rule by seeking the preheatingstatements prior to witnesses' direct examination, but a careful examinationof the record fails to substantiate Respondent's claim of inadequateexamination time.DECISIONSTATEMENT OF THE CASEBERNARD RIES, Administrative Law Judge: This case washeard on September 30 and October 1, 1976, at Boston,Massachusetts. The complaint alleges that Respondentviolated Section 8(aX3) of the Act by discharging ThomasCarleton on May 13, 1976, and further violated Section8(a)(1) of the Act at various times in April and May 1976,by giving employees an impression of surveillance of theirunion activities, coercively interrogating employees, andthreatening and intimidating employees. Briefs werereceived from the parties on or about November 23, 1976.Based on the evidence presented at the hearing' andafter careful consideration of the briefs, I hereby make thefollowing:FINDINGS1. JURISDICTION OF RESPONDENTRespondent is a Delaware corporation whose principalplace of business is located in New Jersey. Respondentmaintains a place of business at Watertown ArsenalBuilding #37, in the town of Watertown, Massachusetts,at which it collects and distributes in interstate commercewaste oil and related products. The answer to thecomplaint admits, and I find, that Respondent is anemployer engaged in commerce within the meaning of theAct.nI. THE STATUS OF THE LABOR ORGANIZATIONThe complaint alleges that Teamsters Union Local 25,a/w International Brotherhood of Teamsters, Chauffeurs,Certain errors in the transcnpt have been noted and are herebycorrected.233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.Respondent so conceded at the hearing. I so find.III. RESPONDENT'S REFUSAL TO COMPLY WITH THESUBPENA OF JOHN LEEOn September 13, more than 2 weeks prior to thehearing, counsel for the General Counsel issued a subpoenaduces tecum to Respondent's manager, John Lee, directinghim to appear at the hearing to testify and further directinghim to produce various documents relating to the years1971-76, including personnel files, records concerningproduction levels and bonuses, route sheets, documentsrelating to the discharge or discipline of employees,documents showing the management and supervisoryhierarchy of Respondent, and communications with theUnion.At the commencement of the hearing on September 30,Respondent's counsel filed a written motion to quash thesubpena, alleging that the subpena was "too broad intime," "not relevant to the charges," "burdensome andharassing," and, insofar as the personnel records ofemployees not involved in the case were concerned, "aninvasion of privacy and violate the employer's privilege."2Since Section 102.31(b) of the Board's Rules and Regula-tions provides that any person who intends not to complywith a subpena "shall, within 5 days after the date ofservice of the subpoena upon him, petition in writing torevoke the subpoena;" since the petition was thus untimelyand since no good cause was shown for waiving thisrequirement, I denied the motion to quash.The hearing opened, counsel for the General Counselcalled Lee to the stand as his first witness, and counsel forRespondent stated that he was refusing to allow Lee tohonor the subpena. It developed during argument thatcounsel for Respondent had previously attempted to securefrom General Counsel copies of affidavits given bywitnesses whom the General Counsel intended to presentin his case-in-chief, a request which General Counsellawfully refused to honor. Respondent's counsel stated thatbecause he had thus not been made aware of the testimonywhich would be offered against Respondent, he would notpermit Lee to "answer to specifics, under cross-examina-tion, when he has never been confronted with anyknowledge as to the specifics of what he is supposed tohave said." A subsequent effort by General Counsel to callLee to the stand was similarly rebuffed.At the completion of General Counsel's case, counsel forRespondent announced that he was at that time willing tomake the subpenaed documents available to General2 Respondent's counsel refused to concede at hearing that Lee had infact been served with the subpena, but nonetheless filed a motion to quashthe subpena. The subpena is in evidence, along with the return receiptsigned by "John Lee." The return receipt shows that the document wasstamped by the letter carrier as delivered on September 15. In the absence ofany evidence to the contrary, I shall presume regularity, as provided by Sec.102.111 of the Board's Rules and Regulations and Statements of Procedure,Series 8, as amended. In addition, as discussed hereafter, Respondent'scounsel agreed at the end of General Counsel's case to furnish both Lee andthe documents "[i In compliance with the subpoena.":¢ The claim that the subpena was "too broad in time" probably had somemerit, as the circumstances were developed at the hearing. The record showsCounsel, and further stated that he would allow Lee to takethe stand as a witness in General Counsel's case. GeneralCounsel, having twice attempted to call Lee during thepresentation of his case and having been twice refused,stated that he would not call Lee at the time that he wasfinally offered. He protested that Respondent was attempt-ing to force him to present the government's case in amanner contrary to the way in which the governmentwanted to present it, and the natural consequence ofpermitting Respondent to hear all of the government'sother evidence deprived General Counsel of the advantageof calling Lee initially as an adverse witness under Rule61 I(c) of the Rules of Evidence for United States Courtsand Magistrates. General Counsel at that point asked meto draw "all negative inferences from [Lee's] earlier refusalto testify, and his counsel's refusal to produce him to testifyor to produce the records which were subpoenaed when Icalled for Mr. Lee and those records at the beginning of mycase." After some argument, General Counsel rested hiscase.Thereupon, Respondent called Lee as a witness. GeneralCounsel stated at that time that he would "object inadvance to any testimony this witness will give with regardto matters as to which I would have examined him at thetime I called for him at the start of the General Counsel'scase ...[and] to the introduction into the record of anysuch testimony, as well as to the use of any records, whichare among those that were subpoenaed, and which theRespondent refused to produce at the time I called forthem." I reserved ruling on the motion and permitted Leeto testify.It should first be noted that the motion to quash filed byRespondent at the beginning of the hearing was obviouslyspurious in most respects. Although the motion hadasserted that the requested documents were "not relevant,""burdensome and harassing in that the volume of docu-ments requested are too cumbersome to be produced," and"an invasion of privacy" insofar as personnel records ofemployees not involved in the case were concerned,Respondent was, at the end of General Counsel's case,quite willing to produce the requested documents withoutregard to those alleged disqualifying factors.3General Counsel had an unquestionable right to call Leeas an adverse witness. The documents requested in GeneralCounsel's subpena, furthermore, were on their face rele-vant and material to the 8(a)(3) complaint allegation, asany experienced lawyer would have perceived.4HadRespondent filed a timely motion to quash the subpena onthe ground that it requested material preceding the presentownership, that motion might have been granted, upon ashowing of the facts which would support the motion, andthat the company was taken over by new owners, probably in 1974, and thatLee did not become a manager until 1975. Accordingly, insofar as thesubpena requested documents for the period 1971-76, it is likely that anysuch documents preceding the tenure of the present ownership would nothave been material. Respondent's failure to file a timely motion to quash,however, makes that argument moot. It should further be noted that thestack of documents which Respondent's counsel eventually proffered at thehearing, which he asserted were all the documents sought by the subpenaover which Lee had control, was a very small pile.4 Respondent's chief counsel stated that he had been engaged in thepractice of labor law for 15 years.234 P.S.C. RESOURCES, INC.a new subpena could have been issued decreasing thetimespan of the original subpena. Respondent did not,however, file a timely motion.There appears to be ample basis in law for grantingGeneral Counsel's motion to deny Respondent the right topresent testimony by Lee and to preclude Respondentfrom introducing any of the subpenaed documents.5InBannon Mills, Inc., 146 NLRB 611, 633-634 (1964), theemployer had refused to comply with a subpena seekingmaterial records. General Counsel then proved his case bypresenting secondary evidence. Thereafter, the employer"sought to introduce as part of its own case thesesubpenaed, but unproduced, payrolls and other recordstogether with secondary evidence of other matters provableby said records." The Trial Examiner held that both therecords and the secondary evidence were inadmissible. TheBoard affirmed that ruling.In the instant case, Respondent did offer to make Leeand the subpenaed records available before GeneralCounsel rested his case. It is obviously improper, however,for Respondent to attempt to order and manipulate thetiming and presentation of General Counsel's case in thismanner. This stratagem deprived General Counsel of theadvantage of attempting to draw damaging admissionsfrom Lee as an adverse witness, a valuable and time-honored method of adducing evidence. In addition, hadGeneral Counsel accepted the tardy offer of the docu-ments, it conceivably could have meant that after inspec-tion of the documents he would have been forced to recallthe witnesses previously presented by him in order totestify about issues raised by the documents, which wouldhave substantially disordered the presentation of testimo-ny. In International Union, United Automobile, Aerospace,and Agricultural Implement Workers of America, UA W[Gyrodyne Co. of America] v. N.L R.B., 459 F.2d 1329, 1338(C.A.D.C., 1972), the court noted, "Indeed, in somecircumstances defiance of a subpoena may justify striking adefense, cf Hammond Packing Co. v. Arkansas, 212 U.S.322, 351 (1909), or completely barring introduction ofevidence on the point in question. Cf Rule 37(bX2Xii),Fed. R. Civ. P."General Counsel's helpful brief, however, does not renewhis motion to deny Respondent the right to present Lee inits defense. He asks only that "all adverse inferences thatcan be drawn from Respondent's noncompliance must infact be drawn." I regard this as a tacit withdrawal of theI Respondent did not, in fact, offer to introduce any of the documentsduring the presentation of Lee's testimony. At one point. Respondent didattempt to refresh Lee's recollection by showing him a personnel recordpertaining to a discharged employee. I ruled that Respondent could not doso, but by that time Respondent had already used the document for thatpurpose. There are only a few other instances in which Lee's testimonycould be considered to implicate records, the most important of which is histestimony that he had discharged some 14 or 15 employees since becomingmanager. Respondent did not attempt to introduce records in support ofthat assertion, nor did it make an offer of proof as to what Respondent'srecords might contain on that issue.6 Lee replaced John Giordano, who then became a dnver. Respondent'sbrief argues that Giordano, who testified for General Counsel, desiredrevenge against his younger replacement, but the testimony of Respondent'sformer general manager, William White, makes it clear that at least as ofMay 1976, Giordano truly did not wish to be the manager.? White was not located in Watertown. but visited there "once a monthmotion to preclude presentation of the testimony. Accord-ingly, I shall not rule on the motion.IV. THE EVENTS PRECEDING THE DISCHARGE OFCARLETONRespondent is engaged in the business of refining wasteoil. At its Watertown, Massachusetts, facility, with whichwe are concerned here, it collects waste oil, which isthereafter shipped to one of Respondent's refineries. Thereare only five drivers and a manager at the Watertownfacility, which is located in the Watertown arsenal. Thedrivers might more properly be called "driver-solicitors";their function is to find waste oil, at filling stations, etc.,purchase it, pump it into their trucks, and return it to thearsenal, where the oil is tested for purity, transferred intotanks, and shipped out for refining.The drivers are salaried and work a 40-hour week. Theyhave no mandatory quota of usable oil which must besecured; however, if they bring in 6,000 gallons in a week,they receive a $25 bonus, and, for 8,000 gallons, a $50bonus. The drivers are authorized to pay up to 3 cents pergallon for waste oil, but, of course, are encouraged tosecure the oil as cheaply as possible.At the times relevant here, John Lee was the manager ofthe facility, and had been since April 1975. Lee was nothimself an experienced solicitor, having served in thatcapacity for only 4-6 weeks before being elevated tomanager.6One of the drivers during the relevant periodwas Thomas W. Carleton, who began employment onDecember 18, 1975, and whose discharge on May 13, 1976,is alleged here to be violative of the Act.In late February or early March 1976, after the drivershad had a fruitless meeting, requested by them, withGeneral Manager William White about safety grievancesand benefits,7they began, according to Carleton, "talkingunion" "very frequently" in, among other places, the truckyard (which is located inside a building) and the trailerwhich served as Respondent's office. On one occasion, inApril, Carleton noticed Manager Lee "staring" at themfrom 30-40 feet away. Giordano testified that Lee oftenwalked into their midst as the employees were talking. OnMay 6, four of the drivers (Carleton, Anderson, Giordano,and Purcell) signed authorization cards. Subsequently,Carleton testified, during a conversation about the Union,Lee "came walking right through us, while we werestanding there." One of the drivers indicated the need foror something like that." Respondent refuses to concede that White is asupervisor or agent of Respondent. White testified that at the time inquestion he bore the title of "general manager." Lee testified that hisunderstanding of White's position was that "he was in charge of theoperations of the Palmer plant, and also in charge of the operation of theWatertown." White came to Watertown at the request of the employees todiscuss their grievances and promised to communicate them to Respon-dent's president, Russ Mahler. He also testified that he had receivedapproval for this trip from Mahler. White said that, when, in May, theemployees asked him whether he had made any progress on their previouscomplaints, he told them "no, I hadn't." When he talked to Giordano inMay, after the discharge of Carleton, and the subject of the replacement ofLee as manager was discussed, he admittedly asked Giordano "would yoube willing to carry the job until somebody moved in here...." Giordanosaid, that, in White's words, "to help me out he would do it." Withoutdetailing other relevant evidence. there can be no question that White wasan agent of Respondent at all material times.235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsilence, but Carleton said, loudly enough for Lee to hearhim, that he "did not care if he heard what we were talkingabout, because we already signed the cards."David Purcell worked for Respondent from June toNovember 1975, when he was discharged for consistentlybringing in small loads. He was rehired on May 5 (andterminated again on May 20). As soon as he becamereemployed in May, he heard the discussions in the arsenalabout a union, and signed a card on May 6. "[M]aybe twoor so days" thereafter, Lee "asked me what I knew about aunion coming in or about anybody starting a union comingin." Purcell said he knew nothing. Lee insisted that hethought Purcell knew about the Union, and Purcell deniedit. Perhaps the next day, while Purcell was calling in from astop, Lee "asked me again what I knew about a unioncoming in, and that he thought I definitely knew about it orhad some information." Purcell again disclaimed knowl-edge.John Giordano testified that "a few days after" May 6,Lee asked him if he knew anything about the Union.Giordano told him the employees wanted a union, and thathe had signed a card. Lee said, either at this or an earliertime, that "they might close the place down if we tried toget the union in." The last alleged remark had been madein the course of several conversations in which Lee hadquestioned him about a Union.David Anderson recalled an occasion, perhaps a fewdays after May 8, when Lee asked him "what I knew aboutthe union," and "did you start the union," and said, "Iknow you hold a union card" (to which Anderson replied,"You knew that the day you hired me"). Lee also askedwho gave Anderson the card. Anderson denied starting theunion, admitted signing a card, but said he could not recallwho gave him the card.Manager Lee testified that he did witness the mengathering to talk during the time referred to, but did notknow what they were talking about. That somethingunusual was happening, however, is indicated by histestimony that during the first 2 weeks of May, "[t]heincidents of gathering could have been more frequent."That these phenomena made such an impress on Lee belieshis statement that he was "[n ot really" paying attention tothe gatherings.Lee further conceded that he did speak to the men aboutunion organization. He said that in, perhaps, September1975, a company driver (but not one of his employees) toldhim that "your men are organizing a union." Lee reportedthis to Respondent's president Mahler, who told him to becautious in his conduct toward the employees ("you can'tthreaten anybody"). Mahler also told Lee he "would like toknow if there are any union activities."Because Mahler was "concerned," Lee would thereafter,"once a month, once every two months," at random "justask a man in the morning, had he heard anything of unionorganizing or anyone mention it to him."8Lee receivedonly negative replies. He also admittedly mentioned to theemployees that he had heard that another of Respondent'sfacilities had been closed down because of an attempt toR On cross-examination, Lee restated the frequency as "about once amonth, a couple times a month."9 Lee admitted, on direct examination, that he had "no information tobelieve that that was the case where [he ] worked."organize, and told them "if that is the attitude of thecompany and you guys are organizing for a union, we areall out of a job in the event that happens." 9 He "may have"said this to each driver in "late 1975."Lee further stated that, around the end of 1975, he hearda rumor of a "more concentrated attempt" at organizationfrom driver Gary Cox. He called Mahler at home and soinformed him.Lee testified, however, that he heard nothing furtherabout a union drive until about 4:30 or 5 on May 13, thedate of Carleton's discharge, when a Board agent called toask if he had received a copy of the letter and materialmailed by the Region on May 10 pursuant to a petitionfiled by the Union.10But despite this blanket statement,Lee testified on cross-examination, and in some confusion,that "there is a possibility" that driver Giordano couldhave told him, prior to the discharge of Carleton on May13, that the men were organizing a union.Lee's candor with respect to having questioned andthreatened employees about a union during 1975 isdisarming; and I should say that Lee's demeanor wasgenerally convincing. But I do not think this display ofcandor certified its own completeness. While Lee testifiedthat he received no information as to union organizationafter late 1975, he did not testify that he ceased interrogat-ing employees, and since he said that he asked employeesabout unions "once a month, once every two months," Iassume that this continued into May, as the employeestestified. In view of Mahler's expressed "concern" andinstruction to gather information, the late 1975 informationabout a "more concentrated attempt" at organizationwould likely have impelled a "more concentrated attempt"to discover information.Carleton seemed an honest witness, and I credit histestimony that he made a remark about signing "cards" insufficient proximity to Lee to be heard. Purcell was quiteimpressive, and I credit his testimony, which both supportsfindings of coercive interrogation and an impression ofsurveillance ("he thought I definitely knew about it or hadsome information") on or about May 10 or 11, and alsoindicates, by its particularity, that Lee had some inklingthat a union was on the move again. The testimony ofGiordano in other respects raises some question ofreliability, but, on the basis of Lee's concessions, especiallythat he might have heard from Giordano prior to thedischarge of Carleton that a union campaign was in gear, Icredit Giordano's testimony that Lee coercively interrogat-ed him around May 7. Although Lee clearly violated thestatute by his threats of plant closure, the complaint wasnot amended to allege such violations, and the testimony ofboth Giordano and Lee as to the dates on which thisoccurred is too unspecific to permit a conclusion that it waswithin the Section 10(b) period. With a similar reservationabout Anderson's credibility, to be discussed infra, but forthe same reasons, I credit Anderson's account of beingcoercively interrogated around May 10. I do not believe,however, that the evidence given by Carleton and Giorda-no preponderates in favor of a finding that, "by staring" at10 Lee testified that the letter had not been received, and that it had beensent to the wrong address.236 P.S.C. RESOURCES, INC.the employees or walking through their midst, Lee wasattempting to surveil the employees or to give them theimpression that their union activities were under surveil-lance.V. THE DISCHARGE OF THOMAS CARLETONThomas Carleton began work as a driver for Respondentin December 1975. On May 13, Manager Lee received acall from a Board Agent inquiring as to whether Respon-dent had received a petition for election which had beenmailed from the Regional Office on May 10, and which Leehad not yet received. Shortly thereafter, when Carletonreturned at the end of the work day, he was discharged.The discharge is alleged to be violative of Section 8(aX3).At the hearing, Lee took the position that the dischargeof Carleton was based on four incidents of improperperformance of duty by him, the latest of which hadoccurred on May 12. Because of a stark conflict betweenthe testimony of Lee and a pretrial affidavit given by himto the Board, I am somewhat doubtful about the necessityfor delving into the details of the four incidents. Leetestified that when Carleton returned from work on May13, was told that he was terminated, and asked for thereason, Lee "cited the Gulf incident, the Boston Fuelincident, and the New Hampshire" incident. However, anaffidavit given by Lee to the Board on June 8 states thatwhen Carleton asked for a reason, "I told him he had tiedup two trucks [the Boston Fuel incident], and then askedhim for his keys and equipment." The affidavit nowheremakes mention of any other incidents which were relatedto Carleton as a predicate for his discharge. At the hearing,as indicated, Lee testified that he had in fact mentionedseveral incidents to Carleton on the day of discharge, andhe repudiated his affidavit. A clearly intelligent man, Leegave no explanation of why he would have told the BoardAgent less than 4 weeks after the event that he hadmentioned only one incident to Carleton if in fact he hadreferred to three. Carleton testified that Lee gave only thereason that he had ruined a day's work for drivers Purcelland Anderson (the Boston Fuel incident); on cross-examination, Lee expanded his testimony to agree that hemight have been this specific. Despite my misgivings,however, I shall consider and analyze each of the incidents.In February 1976, Lee instructed Carleton and Andersonto go to the Gulf Oil separator in Chelsea, Massachusetts,to check on some reportedly usable waste oil. After arrivingthere, Carleton and Anderson concluded that the oil couldbe skimmed off the water and told that to Lee. Togetherwith another driver, Manchester, the employees filled uptwo trucks, taking about 5,000 gallons of liquid. When theyreturned the oil to the yard, Lee, as he customarily did,tested the liquid and concluded that there was too muchwater in it to salvage any appreciable amount of oil. Thefluid was dumped into a trailer.At the hearing, Lee cast blame for the collection of faultyoil on Carleton. He took the position that Carleton was incharge of the Gulf pickup. There appears to be no basis forthis attribution of fault. This was not a source discoveredI The complaint contains no specific allegations that such conduct byLee was violative of the Act.by Carleton. Lee had ordered Carleton, Anderson, andManchester to go to this potential supply of waste oil. Atthe time, Anderson had been in Respondent's employ for 8months, Manchester was, according to Anderson, senior tohim in service, and Carleton had been employed only 2months. Lee testified that in talking to the three men aboutthe incident, Anderson and Manchester had both excusedtheir own failure to properly test the oil by saying that theythought Carleton was in charge of the operation. Andersondenied having made such a statement to Lee.12 Even ifAnderson and Manchester had made such a statement,Manager Lee, knowing the background of the incident,clearly had no reason himself to think that Carleton was orshould have been in charge. He testified, in fact, that "boththese men knew better, all three of them did in fact." Thus,to later hold primarily against Carleton, an employee withonly 2 months' tenure at the time, a mistake shared bymore senior employees, seems plainly a sham. In addition,Anderson testified, without contradiction, that the loadwas later sold as "spray oil," which indicates thatRespondent recovered some of its investment.The second incident relied upon by Respondent oc-curred in March. Lee instructed Carleton to drive a dieseltruck rather than his regular truck. Carleton testified thathe was reluctant to do so because he thought that the truckwas unsafe and might tip over. Lee testified that Carletonhad said the truck was too noisy. Carleton admitted that heargued with Lee about the matter, but they both agree thathe finally give in and drove the truck for several days,although as Lee testified, Carleton "wasn't happy about it."The third incident occurred one day in April, when Leeinstructed Carleton to pick up a known cache of oil in NewHampshire and to tour the area in search of more oil.Carleton protested, on the grounds that he was unfamiliarwith the territory and that Respondent's competition waswell entrenched in the New Hampshire area. Carletonnonetheless left on the route. He testified that he made theassigned pickup and then stopped at some 10 to 15 places,in an effort to secure waste oil. However, he found none.At about 2:30 or 3 o'clock that afternoon, Lee happenedto see Carleton sitting in his truck on North Beacon Street.Carleton returned to the yard about 4 p.m. Lee asked whyCarleton had been on North Beacon Street and Carletonreplied that he had been eating lunch, which, he testified,was the fact. Lee became angry and told Carleton that hewas not entitled to a lunch break. There is testimonialagreement between Carleton and Lee that a discussionfollowed about the amount of effort that Carleton shouldput into the job. I credit Carleton's testimony that he toldLee that he was hired only to work a 40-hour week andwould work no more hours than that. Lee testified that hetold Carleton that, after leaving New Hampshire, he shouldhave explored his own territory in Boston, and Carletonreplied that he had completed a day's work and "was notgoing to bust his hump running all over Boston looking formore oil." That also may well have been said. Carletontestified that Lee said he was "happy" with Carleton'sproduction; Lee testified that he "may have said" thatCarleton was "doing well."12 Manchester did not testify at the hearing.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees keep logs of stops made by them.Carleton left the office for a short time, and Lee called fourof the stops listed by Carleton as having been made by himin New Hampshire. Lee testified that two of the stopsreported that Carleton had not been there that day.Carleton testified that he told Lee at the time that thepersons he had spoken to must have been mistaken, but headmitted at the hearing that he had falsified one of theentries in order to avoid "static" from Lee. Lee testifiedthat they again discussed production, and that Carletonstated that he would only obtain "6,000 gallons to keep youhappy," but that he would not attempt to procure morethan that. As noted, employees who procure as much as6,000 gallons a week receive a $25 bonus. Carleton did notattempt to deny this in rebuttal and it seems likely to methat Carleton may have made such a statement.The final incident relied upon by Respondent, which itclaims was the precipitating cause of the discharge ofCarleton, was the "Boston Fuel" incident. On May 11,Carleton discovered, at the Boston Fuel Transportationseparators, what appeared to him to be a large supply ofusable waste oil. Because of the size of the batch, Carleton,instead of purchasing the oil on his own, told Lee of hisfind, and Lee asked Carleton to get a sample of the oil. Leetestified that Carleton did so, after work on the evening ofMay II, and brought the sample to him the next morning.Lee tested the oil sample by using a centrifuge test andconcluded that the oil was of a high quality. It was Lee'sthought to send a large transport trailer to pick up the oil,but Carleton told him there was no room at the separatorsfor such a vehicle. Accordingly, Lee told Carleton andAnderson to go to Boston Fuel in their trucks. At theseparators, the two men filled their trucks. A "skimming"method was used, in which, as each truck was being filled,the driver of that truck would stand on the top of his truckand watch the oil, which was coming into the truck througha hose being held by the other driver.Upon their return to the Arsenal, Lee tested the loadsand pronounced them 'junk." He told Carleton andAnderson to dump the oil. Since oil and water have atendency to mix while being driven, the two driversconvinced Lee to allow the oil to settle overnight in thetrucks. Lee agreed to do so. The next morning, both thedrivers and Lee tested the trucks for salvageable oil.The record is unclear as to the amount of usable oilfound in the two trucks after the overnight separation.Carleton, whose truck, according to Anderson and Lee,had a 2,400 gallon capacity, testified that he tested his owntruck and found that it contained 900-1,000 gallons ofgood oil, but that Lee "short-sticked" him in making hisown test and gave him credit for only 700 gallons.Anderson testified that his own truck, which had a 2,500-gallon capacity, showed 2,300 gallons of usable oil by hisown test, but that Lee only gave him credit for 1,600. Lee'stestimony indicates that Carleton's truck contained morethan the 700 gallons for which Carleton received credit; hetestified:A:' It should he noted that although Lee referred to all four incidents inhis initial explanation of the discharge on direct examination, in later directexamination he stated that he fired Carleton because of "a combination ofGulf, and Boston Fuel and a combination of the incident where he wasQ. Do you remember the approximate propor-tions?A. The total number of gallons would be returnedto Boston Fuel was 21 or 2,200 gallons, and Dave had,Dave Anderson had about 900 [or] 950 in his, so thebalance of the 1,200 gallons or so of water would havebeen Carleton's.Q. How large a truck did Carleton drive?A. 2,400 gallon tank.Lee subsequently reaffirmed that of the 4,900 gallonscollected, 2,100-2,200 were returned to Boston Fuel.At Carleton's suggestion, Lee called Boston Fuel andtold the company that Respondent had not gotten all thatit had paid for. Boston Fuel cooperatively agreed toreimburse Respondent for the 2,200 gallons of water takenfrom its separator. On the morning of May 13, the waterwas pumped out of the trucks used by Carleton andAnderson into the large capacity truck manned by Purcell.Purcell was assigned the task of returning the water to theBoston Fuel facility. The truck being operated by Purcellwas equipped with a "fine" strainer, a problem whichPurcell had complained about to Lee on at least twooccasions shortly prior to May 13. When Purcell reachedthe Boston Fuel location and attempted to discharge theload of water, he found that the water contained consider-able impurities, and because of the nature of the strainer, ittook him some 5-5-1/2 hours to unload his truck.According to the testimony of Anderson, he left for workon his regular route at about 10 a.m., as, presumably, didCarleton. When Carleton returned at the end of theworkday, he was discharged by Lee.I find it inconceivable that Carleton was dischargedeither solely because of the Boston Fuel incident, the onlyreason assertedly mentioned by Lee to Carleton on May13, as set forth in the affidavit given by Lee shortly afterthe event, or because of the combination of that incidentand the other three briefly described above.13The Gulf Oil episode was seemingly a trivial error ofjudgment for an employee who had been on the payrollonly 2 months at the time. Lee's effort at the hearing toclaim that Carleton was responsible for the operation hasno basis in fact, and is contrary to the normal division ofresponsibility between a novice and more experiencedemployees like Anderson and Manchester. Although it isobvious that, in March, Carleton was grudging in hiscompliance with Lee's instruction that Carleton drive thediesel truck, the fact is that Carleton did accede to Lee'scommand, and it is obvious that the incident was one ofthe minutiae of a daily working routine. As noted, in histestimony, Lee at one point forgot about this incidentcompletely.The New Hampshire occurrence was of a more seriousnature. Carleton accomplished very little on the day that hewas sent to solicit oil in New Hampshire. He was seen byLee having lunch in his truck when Lee, according to histestimony, thought that Carleton should have been outlooking for oil. He was caught by Lee in a falsification ofcaught on North Beacon Street." When General Counsel recapitulated thethree reasons at the beginning of his cross-examination, Lee added "theincident also of the truck 37, which he refused to dnve. which was left out."238 P.S.C. RESOURCES, INC.his log, involving two stops in New Hampshire that,according to Lee's information, he had not made. Whenthey discussed his performance on that day, Carletonprobably indicated that he was not going to overly exerthimself at the job. There are, however, aspects of overkilland exaggeration in Respondent's attitude towards theNew Hampshire affair. For example, although Lee seemedto believe that most of the drivers ate lunch only as theywere driving along, there was no rule forbidding Carletonto stop and have lunch, and Lee testified "if he wanted tostop for lunch, he should have done so when he was on theroad." The fact that Carleton stopped on Beacon Streetrather than "on the road" seems immaterial.l4Lee's testimony on direct examination was that Carletonhad taken an unmistakable stance that he would not "busthis hump" for the company. According to Lee, they dranksome beer and discussed the matter; Lee hoped thatCarleton would express contrition and a resolve to "change[his] way," but "he didn't. He left feeling pretty much thesame way he did when we first started talking." However,on cross-examination, Lee, when asked to explain why hedid not fire Carleton at that time, contradictorily testifiedthat by the end of the conversation, Carleton had"mellowed." Furthermore, it is difficult to understand whyCarleton's threat to limit himself to 6,000 gallons per weekwas perceived as a serious abdication of his duties; ifCarleton had carried out his "threat," he would have won abonus every week.But if the New Hampshire business was not without itsostensibly serious elements, I am at a loss to understandwhy Carleton was not fired for that incident rather than forwhat occurred with the Boston Fuel load. For the BostonFuel incident was at worst a slight and well-intentionedmisjudgment, having very few reverberations. Carletonbelieved that he had spotted a promising source of supplyand, as Lee testified, after work and on his own time, hadgone to Boston Fuel to get a sample of the oil, as directedby Lee. Carleton did not err in taking this sample;according to Lee, "there was nothing wrong with the way"Carleton took the sample. The problem, Lee said, was thatCarleton should have paid closer attention to what wascoming into the trucks when he and Anderson werepumping out the supply.It may well be that Carleton committed an error on thisscore, but so did Anderson, as Lee testified. There isnothing in the record to suggest that the two men were notmaking an earnest effort to bolster their production recordsand to find good oil. Although there was a large amount ofwater in the Boston Fuel load, Respondent incurred nomonetary loss therefrom. Carleton suggested to Lee that heattempt to get reimbursement for the water from BostonFuel, and Boston Fuel agreed to make such reimburse-ment. Some 1,600 actual gallons of usable oil were pumpedout of Anderson's truck, which was within Anderson'snormal average of 1,500-1,800 for a day's work. Asdiscussed above, perhaps as much as 1.200 gallons ofusable oil were taken from Carleton's truck, according to14 That the drivers were entitled to stop for refreshment is indicated byLee's testimony that when he first saw Carleton on Beacon Street, heaccepted it as within the norms of appropriate behavior, thinking, "well,maybe he had come back from New Hampshire and stopped to grab a cupLee's testimony quoted above, which matched or exceededCarleton's daily output of 1,100-1,200 gallons.In the end, the complaint against Carleton appeared tobe found in Lee's testimony that the misjudgment "delayedactually three trucks," Carleton's, Anderson's, and Pur-cell's.'5 Why the misjudgment is laid at Carleton'sdoorstep, rather than the more senior Anderson's, isunclear, since the fault concededly lay not in taking thesample, but rather in monitoring the flow of oil into thetrucks. But the only delay of Carleton and Andersonoccurred on the morning of May 13 when they pumpedwater from their trucks into Purcell's truck, and they wereon their way to perform their regular duties by 10 a.m. Thatsome delay was occasioned to Purcell, who spent 5 or morehours pumping out the water at the Boston Fuel location,must have been recognizable to Lee as attributable tohimself as much as to anyone. He chose Purcell's truck forthe purpose. He testified that Purcell's truck was not theonly one capable of holding the 2,100 gallons of water.Purcell credibly testified that he had complained to Leeabout difficulties with his strainer, which Lee might havewell foreseen as a source of problems when he assignedPurcell to the task, since Lee conceded that there are"frequent impurities" in waste water which could havebeen anticipated to clog Purcell's fine strainer. That Purcellwas regarded as dispensable is indicated by his known poorproductivity and Lee's testimony that Purcell was not "aregular driver" but "was in as a spare."Carleton was not discharged until the end of theworkday on May 13, shortly after Lee had received aphone call from a Board agent stating that a representationpetition had been filed. Apparently to avoid the obviousinference arising from the coincidence, and to make itappear that the incident of May 12 had been theprecipitating cause of Carleton's discharge, Lee testifiedthat he made the decision to discharge prior to the phonecall: "I would say the evening of the 12th, the morning ofthe 13th." Lee's testimony in this regard is most unsatisfac-tory. Asked why he did not fire Carleton on the morning ofMay 13, since the Boston Fuel occurrence was completedthe day before, he said, "I didn't feel like it." That is notvery much of an explanation. Moreover, as discussedabove, the only palpable loss to Respondent from theBoston Fuel incident was the time spent by Purcellattempting to drain off the water at the Boston Fuellocation, but that unexpected delay was not known to orexpected by Lee on the evening of May 12 or the morningof May 13; he testified that, normally, it should not havetaken Purcell more than a half hour to pump off the water.Accordingly, since, as of the morning of May 13,Respondent had suffered no pecuniary loss from theBoston Fuel load, and had received perhaps as much as2,800 gallons of usable oil from Carleton and Anderson asa result of that pickup, and the only time lost as of themorning of May 13 was that used by Carleton andAnderson in pumping off the water from their trucks, thereappears to be simply no explanation in practical terms for aof coffee, and he is going to go around his own area in Boston and pick upmore oil."1i Lee testified that the amount of oil taken "was not the issue at thetime."239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision to fire Carleton to have been made as of thatmorning. At that time, at worst, there had simply been amisjudgment on Carleton's part with no detriment toRespondent. To the extent that Lee testified he held thewhole incident against Carleton because "it was Mr.Carleton's idea to do it in the first place," it should berecalled that, as noted above, Lee testified that "there wasnothing wrong with the way" Carleton took the oil sample,but that he should have detected that he was pumping aninordinate amount of water along with the oil while he wasremoving the liquid at the Boston Fuel location. That, ofcourse, has nothing to do with it being "Carleton's idea todo it in the first place."Lee was open and candid about Carleton's excellentperformance as a driver. Carleton was usually the secondor third highest producer among the drivers. Lee testifiedthat Carleton "was the kind of guy that could go out andpull 6,000, 7,000, 8,000, maybe more than that gallons ofwaste oil a week. And he knew where to go and get it andhe knew how to do a good job .. ." Carleton would collect"at least 1,000 gallons of oil a day and many times morethan that, a lot more than that." Carleton "frequently"used to receive a bonus for his week's work. Carletondisplayed ambition and aggressiveness:Some people take to it and they start from the very firstday. In Carleton's case, not only going out and doingthe job, but formulating a route and writing down everystop, where it is, and how many gallons you can getthere, above and beyond what you would normallyexpect a driver to do. And in that case you makeexceptions.It is also clear that the dominant imperative of Lee's jobwas to collect as much waste oil as possible. He describedthe standard that was set for him in terms of production asbeing "to pick up as much waste oil as you possibly can."Despite the fact that, in the New Hampshire incident, Leehad assertedly discovered Carleton loafing on the job, notbringing in any oil other than that he had been dispatchedto collect, lying about the number of stops that he hadmade that day, and indicating that he would not make anall out production effort, Lee explained that he had notdischarged Carleton then because "I needed the oil." SinceCarleton was clearly a good and consistent producer, andsince Lee blithely ignored his derelictions in the NewHampshire incident in the interest of retaining a productiveemployee, I find it incredible that he would have beenpersuaded by the trivial Boston Fuel incident, in which thecompany lost virtually nothing, to discharge a provencapable employee. In view of the expressed need forproduction as the single motivating force of the operation,Carleton's sudden discharge is made even more suspect bythe fact that Lee had no replacement in mind for him whenhe fired him on Thursday, May 13.A most instructive contrast is the case of David Purcell.Purcell testified, without contradiction, that he worked forRespondent as a driver for 5 months in 1975. During thattime, Purcell's average collection of oil was about 650'" It is myjudgment that Lee would not have made such remarks, in sucha concerted manner, without prior sanction.gallons a day. Compared to Carleton's average of 1,000-1,200 gallons, Purcell fares quite badly. Nonetheless, Leetolerated Purcell's consistently poor production, which didnot vary during his initial tenure, for 5 months beforeterminating him. Although Carleton may have indicated inApril that he was not going to commit himself body andsoul to the solicitation of waste oil, Lee could not testify atthe hearing that Carleton's production had deterioratedbetween that time and the date of his discharge. And yet,for the negligible losses incurred by Respondent as a resultof the Boston Fuel incident, which certainly could not havebeen considered by any objective standard to have beenother than simply a judgmental error, Lee rid himself of avaluable employee who had plainly established his useful-ness. The record further shows that Purcell was rehired onMay 5, indicating that Respondent was short-handed, andalso shows that when Purcell was told by Lee on May 20that he would not be needed, it was because "he had a manto drive the truck, a man I had been training for a couple ofdays." Thus, even Purcell was not discharged until areplacement had been secured for him.The reasons given for the discharge of Carleton seem sobaseless and pretextual to me that I think the rule ofShattuck Denn Mining Corporation (Iron King Branch) v.N.LR.B., 362 F.2d 466, 470 (C.A. 9, 1966), may properlybe invoked:If [the trier of fact] finds that the stated motive for adischarge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where, as in this case, thesurrounding facts tend to reinforce that inference.Lee's admission that, on two previous occasions, he hadbeen told about efforts at unionization by the employeesestablishes that he had sources. It is quite possible thatwhen Carleton said, in Lee's proximity, shortly after theemployees had signed union cards, that he "did not care if[Lee] heard what we were talking about, because wealready signed the cards," Lee heard and understood, andmay have garnered from that remark that Carleton was aleader of the union effort. The record shows that Andersonas well as Carleton played an active part in the effort toorganize, but the overheard remark may have lent specialemphasis to Carleton's role. Respondent's keen interest inthe union oriented activity of its employees is revealed byPresident Mahler's instructions to Lee to keep abreast ofthe situation. Its likely attitude toward possible organiza-tion of the employees is manifested by the threat of plantclosure delivered to each of the employees, most probablywith Mahler's approval.16The anxiety and union animusthus displayed found expression in the precipitate termina-tion of Carleton on May 13, an action which, as explainedby Lee, simply defies business commonsense and whichmay properly be ascribed to the information just previouslyreceived by Lee that the employees were now doing morethan talking about a union.240 P.S.C. RESOURCES, INC.There is in the record direct evidence of employerknowledge and motive. Employee Giordano testified thatthe day after Carleton was discharged, he had a conversa-tion with Lee in the office trailer; Anderson was possiblypresent. Lee "told me that he knew who the troublemakerwas on the union; and right off the bat, the way he lookedat me, and the way he had me sitting opposite him, Ifigured he was blaming me, but I didn't say anything."'7Giordano then left the trailer.Later that day, according to Giordano, General ManagerWhite, who was talking to the men about their unsettledgrievances, told Giordano, whom he had known for 25years, that he wished to converse privately with him. Whiteasked, as he had done previously, whether Giordano wouldaccept the post of manager; Giordano declined the offer,mentioning, inter alia, that there would be problems withthe Union which he did not care to confront. At the closeof the conversation, Giordano said, "I think I'm beingblamed for the Union." White replied, "No. We know itwas Tom Carleton, and he's all through." Anderson hadwalked up next to the two at that time. In subsequenttestimony, Giordano said that when he had mentionedpossible "problems" which might be caused by the Union,White had said there would be none, since the companyhad gotten rid of the instigator, but that White had notgiven a name to the instigator. It was only later in theconversation, when Giordano mentioned his concern thathe was being blamed for the advent of the Union, thatWhite referred to Carleton.Apparently intended as support for Giordano's testimo-ny about his conversation with Lee on the day afterCarleton was terminated, Anderson testified that Lee "saidto me that-and Giordano that he knew who the instigatorwas in the union and they got rid of him." Anderson wasobviously confused here. He testified that this occurred"about May 8," "right after the meeting with Walsh," theunion representative with whom the employees had met onMay 6, the day they signed cards. Plainly, since Carletonwas not discharged until May 13, Lee would not have toldAnderson and Giordano on May 8 that "they got rid of"the instigator. I think that Anderson was clearly confusedand was attempting to refer to the later conversation withWhite on the day after Carleton's discharge. He subse-quently testified that on that day, he was nearby when heheard Giordano ask White, "Do you know that Mr. Lee isblaming Anderson and myself for the union?" to whichWhite replied, "Don't worry. We know you didn't do it.We got rid of the troublemaker and the instigator-Carleton."Anderson further testified to a conversation with Lee, 2days after the discharge, in which Lee asked him "whyCarleton started the Union, what he thought he was goingI7 Giordano testified that he had left early the preceding day and had notknown, at the time of this conversation, that Carleton had been discharged.I' Respondent's brief assumr s that Anderson was here referring to theconversation testified to by Giordano as occurring on the day after thedischarge, but the context and the date given by Anderson ("two days afterCarleton was fired") makes it plain that Anderson was speaking of aseparate conversation between him and Lee.'9 Respondent argues that certain testimony by Anderson on cross-examination constitutes a repudiation of his prior certainty that White hadsaid Carleton was discharged because of his union activity. The passagereads:to benefit out of it." When Anderson asked what made himthink that Carleton initiated the campaign, Lee "smirked atme and said, 'I know.' "s8It is clear that the testimony of Anderson and Giordanoabout what seems to be a conversation with Lee on the dayafter the discharge of Carleton is not easily reconcilable.The testimony of Giordano and Anderson that they didnot tell any union officials about these incriminatingremarks, even though they had ample opportunity to do soat a meeting a few days after the discharge, and relayed thestatements to no one until they talked to a Board agent inSeptember, makes their testimony plainly suspect. I furthertend to agree with Respondent's argument that White, amanagement representative with many years' experiencedin dealing with unions and no longer in Respondent'semploy at the time of the hearing, would not likely havemade the incriminating remarks attributed to him byGiordano and Anderson, which he denied.And yet, despite the obviously confused state ofAnderson's testimony, I found him to be an extremelyimpressive witness, brash, self-possessed, and spontane-ous.19To only a slightly lesser extent was I impressed withGiordano. The issue as to whether they heard these allegedstatements is a finely balanced one. I have decided to makeno positive findings that such statements were made. Thisis not to say that I credit White and Lee or discreditAnderson and Giordano; those are labels which are noteasy to affix in these circumstances, and if I should usethose magic words, it would simply be a close judgmentcall on a difficult decision as to which I have set forth allthe relevant factors. In the circumstances, I see no need torely on that precise testimony or to base 8(aX)(1) findings onthat testimony. In this connection, however, Lee gave ananswer to a question which, in my view, is nearly asrevealing with respect to Respondent's motive as thetestimony of Anderson and Giordano referred to above.The following colloquy took place on direct examinationof Lee:Q. Did you ever tell Bill White that you haddischarged Carleton or words of this effect, that youhad discharged Carleton because he was the unioninstigator?A. No, I didn't.Q. Did you ever say that to any other employee orto any other person?A. No, I can't recall that I did.For Lee to say that he "can't recall" that he ever toldanyone that Carleton had been discharged because he wasthe union instigator is an extremely curious statement. If,as Lee maintains, he knew nothing of Carleton's unionI don't know if Mr. White actually, if he really meant what he saidabout Mr. Carleton getting fired, about the union. Alright, Mr.Carleton could have been fired for several other things and he couldhave said union.This is clearly no retraction of the claim that White said Carleton'sdischarge was union-connected; it is simply a careful statement that whileWhite "said union," Anderson was in no position to ascertain what .,actual reason was.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities and those activities played no part in thedischarge, the answer to that last question should havebeen "absolutely not" or "no" or the like. To say that he"can't recall" that he made such a statement admits of thepossibility that he did make such a statement, and that inturn implies that Carleton was discharged for the reasongiven.Despite my uncertainty about the reliability of thetestimony of Anderson and Giordano, I am far fromuncertain about the strength of the case presented byGeneral Counsel. All of the circumstantial evidence-thetiming, coincident with the news of the representationpetition; the transparent weakness of the reasons given forthe discharge of Carleton, together with the contradictionin Lee's testimony and his pretrial affidavit; the disparatelyharsh treatment of a valuable employee like Carleton ascompared with the leniency accorded a much less usefuldriver like Purcell; and the many other factors detailedabove-leaves me convinced that General Counsel hasestablished by a preponderance of the evidence that thedischarge of Thomas Carleton on May 13, 1976, violatedSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAWI. P.S.C. Resources, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Teamsters Union Local 25, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Thomas W. Carleton on May 13,1976, Respondent violated Section 8(a)(3) and (1) of theAct.4. By coercively interrogating employees about theirunion activities and giving an employee the impression ofsurveillance of union activities in May 1976, Respondentviolated Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Except as found above, Respondent has committedno violations of the Act as alleged in the amendedcomplaint.THE REMEDYIn order to remedy the unfair labor practices foundherein, I shall recommend that Respondent be required tocease and desist therefrom and take certain affirmativeaction.Having found that Respondent discriminatorily dis-charged Thomas W. Carleton on May 13, 1976, I shallrecommend that it be required to offer Carleton immediateand full reinstatement to his former job, or if that job nolonger exists, to a substantially equivalent one, withoutprejudice to his seniority or other rights and privileges, and2" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.to make him whole for any loss of earnings he may havesuffered from the time of his termination to the date ofRespondent's offer of reinstatement. His backpay shall becomputed in accordance with F. W. Woolworth Company,90 NLRB 289 (1950), with interest as prescribed in IsisPlumbing & Heating Co., 138 NLRB 716 (1962).I shall also recommend that Respondent be required topost appropriate notices to employees.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER20P.S.C. Resources, Inc., Watertown, Massachusetts, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees for assisting or supporting Teamsters UnionLocal 25, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, orany other labor organization, or for engaging in otherunion activity or concerted activities for the purpose ofmutual aid or protection.(b) Coercively interrogating employees about unionactivities or giving employees the impression that theirunion activities are under surveillance.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Thomas W. Carleton full reinstatement to hisformer job, or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available for theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other records necessary orappropriate to analyze the amount of backpay due toCarleton.(c) Post at its place of business in Watertown, Massachu-setts, copies of the attached notice marked "Appendix."21Copies of the notice, on forms provided by the RegionalDirector for Region 1, after being duly signed byRespondent's authorized representative, shall be posted byit for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall21 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."242 P.S.C. RESOURCES, INC.be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice.WE WILL NOT discharge or otherwise discriminateagainst any employee to discourage membership inTeamsters Union Local 25, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, orto interfere with the union activities or other protectedconcerted activities of employees.WE WILL NOT coercively interrogate employeesabout their union activities or give employees theimpression that their union activities are under surveil-lance.WE WILL NOT in any other manner interfere with thestatutory rights of employees to engage in self-organiza-tion, to form, join, or help unions, to bargain collective-ly through representatives of their own choosing, to acttogether for collective bargaining or other mutual aidor protection, or to refrain from any or all these things.WE WILL offer Thomas W. Carleton immediate andfull reinstatement to his former job, or, if that job nolonger exists, to a substantially equivalent one, and wEWILL compensate him with interest for any loss of payhe may have suffered because we discharged him.P.S.C. RESOURCES, INC.243